 

 

 

 

 

 

 

 

 

 

 

LICENSE AGREEMENT

 

By and Between

 

GENNESAR NUTRACEUTICALS, LLC

A Limited Liability Company Organized in the State of Utah

 

HEALTH EDUCATION CORPORATION D/B/A NUTRANOMICS

A Corporation Incorporated in the State of Utah

 

 

Dated as of November   18th  , 2013

 

 

1

 

--------------------------------------------------------------------------------

 

 

LICENSE AGREEMENT

            THIS LICENSE AGREEMENT (this “Agreement”) is entered into as of this
____ day of November, 2013 (the “Effective Date”) by and between Health
Education Corporation d/b/a Nutranomics, a Utah corporation (“NUTRANOMICS”); and
Gennesar Neutraceuticals, LLC d/b/a Genesar Nutraceuticles, a Utah limited
liability company (“GENESAR”).

 

                                                      RECITALS         

 WHEREAS, GENESAR hereby agrees to license all rights relating to, intellectual
property regarding, and trade secrets for, the production of GenEpic, a dietary
supplement, to NUTRANOMICS for manufacturing, marketing and selling raw material
and/or final product for the partial consideration described on Exhibit A
hereto.  The licensed trade secret will not be disclosed in this or Exhibit A.

WHEREAS,  NUTRANOMICS will have a worldwide exclusive license with GENESAR for
GenEpic and associated trade secrets for a period of thirty (30) years (the
"License").

WHEREAS, NUTRANOMICS and GENESAR, upon mutual agreement, may amend this
Agreement at any time during the period covered under this Agreement.

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and for good and valuable consideration, the
receipt and sufficiency of which are hereby specifically acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

 


I.                    
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF NUTRANOMICS

 

NUTRANOMICS hereby represents and warrants as follows:


1.                  ORGANIZATION.  NUTRANOMICS IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF UTAH AND
HAS THE CORPORATE POWER AND IS DULY AUTHORIZED UNDER ALL APPLICABLE LAWS,
REGULATIONS, ORDINANCES, AND ORDERS OF PUBLIC AUTHORITIES TO CARRY ON ITS
BUSINESS IN ALL MATERIAL RESPECTS AS IT IS NOW BEING CONDUCTED.  INCLUDED IN THE
NUTRANOMICS DUE DILIGENCE MATERIALS PREVIOUSLY SUBMITTED, ARE COMPLETE AND
CORRECT COPIES OF THE ARTICLES OF INCORPORATION, AND BYLAWS OF NUTRANOMICS AS IN
EFFECT ON THE DATE HEREOF.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT DOES
NOT, AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY WILL NOT,
VIOLATE ANY PROVISION OF NUTRANOMICS’S ARTICLES OF INCORPORATION OR BYLAWS. 
NUTRANOMICS HAS TAKEN ALL ACTIONS REQUIRED BY LAW, ITS ARTICLES OF
INCORPORATION, OR OTHERWISE TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS
AGREEMENT.  NUTRANOMICS HAS FULL POWER, AUTHORITY, AND LEGAL RIGHT AND HAS TAKEN
ALL ACTION REQUIRED BY LAW, ITS ARTICLES OF INCORPORATION, AND OTHERWISE TO
CONSUMMATE THE TRANSACTIONS HEREIN CONTEMPLATED.

 


 

2

 

--------------------------------------------------------------------------------

 

 


2.                  MATERIAL ADVERSE EFFECTS.  EXCEPT AS PREVIOUSLY DISCLOSED IN
WRITING TO GENESAR, NUTRANOMICS IS NOT IN DEFAULT UNDER ANY MATERIAL OBLIGATION
FOR THE PAYMENT OF MONEY, FOR THE DEFERRED PURCHASE PRICE OF PROPERTY OR FOR THE
PAYMENT OF ANY RENT, NOR IS THERE ANY EVENT WHICH HAS OCCURRED AND IS CONTINUING
THAT, UNDER THE TERMS OF ANY CONTRACT, WITH THE LAPSE OF TIME OR THE GIVING OF
NOTICE, OR BOTH, WOULD CONSTITUTE A DEFAULT THEREUNDER, WHICH DEFAULT(S), EITHER
INDIVIDUALLY OR IN THE AGGREGATE, WOULD BE REASONABLY LIKELY TO (1) RESULT IN
THE CREATION OR IMPOSITION OF A JUDGMENT OR LIEN UPON ANY OF NUTRANOMICS’S
ASSETS, OR (2) HAVE A MATERIAL ADVERSE EFFECT ON NUTRANOMICS OR ITS FINANCIAL
CONDITION OR ANY EFFECT ON GENESAR’S LICENSED INTELLECTUAL PROPERTY, INCLUDING
THE RIGHT TO SUCH INTELLECTUAL PROPERTY HEREUNDER (A “MATERIAL ADVERSE EFFECT”).

 


3.                  NO CONFLICT WITH OTHER INSTRUMENTS.  THE EXECUTION OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL NOT RESULT IN THE MATERIAL BREACH OF ANY TERM OR PROVISION OF,
CONSTITUTE A DEFAULT UNDER, OR TERMINATE, ACCELERATE OR MODIFY THE TERMS OF ANY
MATERIAL INDENTURE, MORTGAGE, DEED OF TRUST, OR OTHER MATERIAL AGREEMENT OR
INSTRUMENT TO WHICH NUTRANOMICS IS A PARTY OR TO WHICH ANY OF ITS ASSETS,
PROPERTIES OR OPERATIONS ARE SUBJECT.


 


4.                  COMPLIANCE WITH LAWS AND REGULATIONS.  TO THE BEST OF ITS
KNOWLEDGE, NUTRANOMICS HAS COMPLIED WITH ALL APPLICABLE STATUTES AND REGULATIONS
OF ANY FEDERAL, STATE, OR OTHER GOVERNMENTAL ENTITY OR AGENCY THEREOF, EXCEPT TO
THE EXTENT THAT NONCOMPLIANCE WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE
BUSINESS, OPERATIONS, PROPERTIES, ASSETS, OR CONDITION OF NUTRANOMICS OR EXCEPT
TO THE EXTENT THAT NONCOMPLIANCE WOULD NOT RESULT IN THE OCCURRENCE OF ANY
MATERIAL LIABILITY FOR NUTRANOMICS.  THIS COMPLIANCE INCLUDES, BUT IS NOT
LIMITED TO, THE FILING OF ALL REPORTS TO DATE WITH FEDERAL AND STATE SECURITIES
AUTHORITIES.

 

5.                  Approval of Agreement.  The Board of Directors of
NUTRANOMICS has authorized the execution and delivery of this Agreement by
NUTRANOMICS and has approved this Agreement and the transactions contemplated
hereby.  This Agreement has been approved by NUTRANOMICS in accordance with the
laws of the State of Utah, including any preemptive or dissenters rights under
such State’s laws. 

6.                  Valid Obligation.  This Agreement and all agreements and
other documents executed by NUTRANOMICS in connection herewith constitute the
valid and binding obligation of NUTRANOMICS, enforceable in accordance with its
or their terms, except as may be limited by bankruptcy, insolvency, moratorium
or other similar laws affecting the enforcement of creditors' rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

7.                  Production, Sales and Marketing.  NUTRANOMICS will take
charge of all production, sales and marketing within the worldwide territory of
all the brands and products listed in exhibit A to its best capacity and will
assume all the expenses incurred.

8.                  Grant of License.  The License referenced in the recitals
and further defined in the attached exhibit is hereby granted to NUTRANOMICS in
accordance with the terms of this Agreement.

3

 

--------------------------------------------------------------------------------

 

 

 

 


II.                 
REPRESENTATIONS, COVENANTS, AND WARRANTIES OF GENESAR

 

GENESAR hereby covenants, represents and warrants as follows:


1.                  NON-COMPETE.  DURING THE TERM OF THIS AGREEMENT, GENESAR
WILL NOT COMPETE WITH NUTRANOMICS AND RELATED ENTITIES IN THE PRODUCTION OF
GENEPIC AND/OR THE MARKETING OF ANY PRODUCT(S) RELATED TO GENEPIC.


 


2.                  ORGANIZATION.  GENESAR IS A LIMITED LIABILITY COMPANY IN
UTAH AND HAS THE POWER AND IS DULY AUTHORIZED UNDER ALL APPLICABLE LAWS,
REGULATIONS, ORDINANCES, AND ORDERS OF PUBLIC AUTHORITIES TO CARRY ON ITS
BUSINESS IN ALL MATERIAL RESPECTS AS IT IS NOW BEING CONDUCTED.  INCLUDED IN THE
GENESAR DUE DILIGENCE MATERIALS SUBMITTED HEREWITH, ARE COMPLETE AND CORRECT
COPIES OF THE ARTICLES OF ORGANIZATION AND OPERATING AGREEMENT OF GENESAR AS IN
EFFECT ON THE DATE HEREOF.  GENESAR HAS TAKEN ALL ACTION REQUIRED BY LAW OR
OTHERWISE TO AUTHORIZE THE EXECUTION AND DELIVERY OF THIS AGREEMENT, AND GENESAR
HAS FULL POWER, AUTHORITY, AND LEGAL RIGHT AND HAS TAKEN ALL ACTION REQUIRED BY
LAW OR OTHERWISE TO CONSUMMATE THE TRANSACTIONS HEREIN CONTEMPLATED.


 


3.                  INFORMATION.  THE INFORMATION CONCERNING GENESAR PROVIDED IN
THE DUE DILIGENCE MATERIALS AND AS SET FORTH IN THIS AGREEMENT IS COMPLETE AND
ACCURATE IN ALL MATERIAL RESPECTS AND DOES NOT CONTAIN ANY UNTRUE STATEMENTS OF
A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO MAKE THE STATEMENTS
MADE, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. 


 


4.                  CONTRACTS. GENESAR IS NOT A PARTY TO, AND HIS ASSETS,
PRODUCTS, TECHNOLOGY AND PROPERTIES ARE NOT BOUND BY, ANY CONTRACT, FRANCHISE,
LICENSE AGREEMENT, AGREEMENT, DEBT INSTRUMENT OR OTHER COMMITMENTS WHETHER SUCH
AGREEMENT IS IN WRITING OR ORAL WHICH WOULD IMPEDE OR PREVENT ENTRY INTO,
PERFORMANCE OF, OR DUE ENFORCEMENT OF THIS AGREEMENT.


 


5.                  NO CONFLICT WITH OTHER INSTRUMENTS.  THE EXECUTION OF THIS
AGREEMENT AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT WILL NOT RESULT IN THE BREACH OF ANY TERM OR PROVISION OF, CONSTITUTE
A DEFAULT UNDER, OR TERMINATE, ACCELERATE OR MODIFY THE TERMS OF, ANY INDENTURE,
MORTGAGE, DEED OF TRUST, OR OTHER MATERIAL AGREEMENT OR INSTRUMENT TO WHICH
GENESAR IS A PARTY OR TO WHICH ANY OF ITS ASSETS, PROPERTIES OR OPERATIONS ARE
SUBJECT.


 


6.                  COMPLIANCE WITH LAWS AND REGULATIONS.  TO THE BEST OF ITS
KNOWLEDGE, GENESAR HAS COMPLIED WITH APPLICABLE LAWS, STATUTES AND REGULATIONS
REGARDING GENEPIC. 


 


7.                  VALID OBLIGATION.  THIS AGREEMENT AND ALL AGREEMENTS AND
OTHER DOCUMENTS EXECUTED BY GENESAR IN CONNECTION HEREWITH CONSTITUTE THE VALID
AND BINDING OBLIGATION OF GENESAR, ENFORCEABLE IN ACCORDANCE WITH ITS OR THEIR
TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, MORATORIUM OR OTHER
SIMILAR LAWS AFFECTING THE ENFORCEMENT OF CREDITORS' RIGHTS GENERALLY AND
SUBJECT TO THE QUALIFICATION THAT THE AVAILABILITY OF EQUITABLE REMEDIES IS
SUBJECT TO THE DISCRETION OF THE COURT BEFORE WHICH ANY PROCEEDING THEREFORE MAY
BE BROUGHT.


 

4

 

--------------------------------------------------------------------------------

 

 


 


III.              
SPECIAL COVENANTS

 


1.                  CLOSING.  THE CLOSING OF THE TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT (THE "CLOSING") SHALL OCCUR NO LATER THAN NOVEMBER ____, 2013, OR
AS OTHERWISE MUTUALLY AGREED TO BY THE PARTIES HERETO.


 


2.                  TERM AND TERMINATION.  THE TERM OF THIS AGREEMENT SHALL
COMMENCE ON THE EFFECTIVE DATE AND CONTINUE FOR A PERIOD OF 36 MONTHS (THE
“TERM”). EITHER PARTY MAY TERMINATE THIS AGREEMENT AT THE CONCLUSION OF THE TERM
FOR ANY REASON OR NO REASON UPON PROVISION OF 90 DAYS’ WRITTEN NOTICE PRIOR TO
THE END OF THE TERM (“TERMINATION” OR “TERMINATED”). THIS AGREEMENT WILL
AUTOMATICALLY RENEW FOR SUCCESSIVE 36-MONTH TERMS UNLESS TERMINATED.  OTHERWISE,
THIS AGREEMENT MAY BE TERMINATED MID-TERM BY THE BOARD OF DIRECTORS OF
NUTRANOMICS ONLY IN THE EVENT THAT THE CONDITIONS PRECEDENT SET FORTH IN THIS
AGREEMENT ARE NOT SATISFIED, AND THIS AGREEMENT MAY BE TERMINATED MID-TERM BY
GENESAR, IN ITS SOLE DISCRETION, IMMEDIATELY UPON THE OCCURRENCE OF A MATERIAL
ADVERSE EFFECT, AS WELL AS IN THE EVENT THAT THE CONDITIONS PRECEDENT SET FORTH
ARE NOT SATISFIED.  IF THIS AGREEMENT IS TERMINATED, THERE SHALL BE OF NO
FURTHER FORCE OR EFFECT, AND NO OBLIGATION, RIGHT OR LIABILITY SHALL ARISE
HEREUNDER.  THE NOTICE OF TERMINATION IS REQUIRED TO BE PROVIDED BY EITHER PARTY
TO THE OTHER PARTY WITH 90 DAYS’ WRITTEN NOTICE. 


 


3.                  THIRD PARTY CONSENTS AND CERTIFICATES.  GENESAR AND
NUTRANOMICS AGREE TO COOPERATE WITH EACH OTHER IN ORDER TO OBTAIN ANY REQUIRED
THIRD PARTY CONSENTS TO THIS AGREEMENT AND THE TRANSACTIONS HEREIN CONTEMPLATED.


 


4.                  OBLIGATIONS OF BOTH PARTIES. FROM AND AFTER THE DATE OF THIS
AGREEMENT UNTIL THE TERMINATION OF THE AGREEMENT AND, EXCEPT AS EXPRESSLY
PERMITTED OR CONTEMPLATED BY THIS AGREEMENT, GENESAR (TO THE EXTENT APPLICABLE)
AND NUTRANOMICS RESPECTIVELY, WILL EACH:

 

i.                    carry on its business in substantially the same manner as
it has heretofore;

ii.                  maintain in full force and effect insurance comparable in
amount and in scope of coverage to that now maintained by it;

iii.                use its best efforts to maintain and preserve its business
organization intact, to retain its key employees, and to maintain its
relationship with its material suppliers and customers; and

iv.                fully comply with and perform in all material respects all
obligations and duties imposed on it by all federal and state laws and all
rules, regulations, and orders imposed by federal or state governmental
authorities.

 


5.                  INDEMNIFICATION.  NUTRANOMICS HEREBY AGREES TO INDEMNIFY
GENESAR AS OF THE DATE OF EXECUTION OF THIS AGREEMENT AGAINST ANY LOSS,
LIABILITY, CLAIM, DAMAGE, OR EXPENSE (INCLUDING, BUT NOT LIMITED TO, ANY AND ALL
EXPENSE WHATSOEVER REASONABLY INCURRED IN INVESTIGATING, PREPARING, OR DEFENDING
AGAINST ANY LITIGATION, COMMENCED OR THREATENED, OR ANY CLAIM WHATSOEVER)
(“LOSS”), TO WHICH IT OR THEY MAY BECOME SUBJECT ARISING OUT OF OR BASED ON ANY
INACCURACY APPEARING IN OR MISREPRESENTATIONS MADE UNDER ARTICLE I OF THIS

5

 

--------------------------------------------------------------------------------

 

 


AGREEMENT.  THE INDEMNIFICATION PROVIDED FOR IN THIS PARAGRAPH SHALL SURVIVE THE
CLOSING AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND TERMINATION
OF THIS AGREEMENT FOR ONE YEAR FOLLOWING THE CLOSING. GENESAR HEREBY AGREES TO
INDEMNIFY NUTRANOMICS AND EACH OF THE OFFICERS, AGENTS, AND DIRECTORS OF
NUTRANOMICS AND THE NUTRANOMICS SHAREHOLDERS AS OF THE DATE OF EXECUTION OF THIS
AGREEMENT AGAINST ANY LOSS TO WHICH IT OR THEY MAY BECOME SUBJECT ARISING OUT OF
OR BASED ON ANY INACCURACY APPEARING IN OR MISREPRESENTATION MADE UNDER ARTICLE
II OF THIS AGREEMENT.  THE INDEMNIFICATION PROVIDED FOR IN THIS PARAGRAPH SHALL
SURVIVE THE CLOSING AND CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
TERMINATION OF THIS AGREEMENT FOR ONE YEAR FOLLOWING THE CLOSING.  NUTRANOMICS
FURTHER AGREES TO INDEMNIFY GENESAR FOR ANY LOSS, LIABILITY, CLAIM, DAMAGE OR
EXPENSE THAT GENESAR MAY INCUR AS A RESULT OF NUTRANOMICS USE OF THE LICENSE.


  

 


IV.              
CONDITIONS PRECEDENT TO OBLIGATIONS OF GENESAR

 

The obligations of GENESAR under this Agreement are subject to the satisfaction,
at or before the Closing Date, of the following conditions:


1.                  ACCURACY OF REPRESENTATIONS AND PERFORMANCE OF COVENANTS. 
THE REPRESENTATIONS AND WARRANTIES MADE BY NUTRANOMICS AND THE NUTRANOMICS
SHAREHOLDERS IN THIS AGREEMENT SHALL BE TRUE IN ALL MATERIAL RESPECTS (OTHER
THAN REPRESENTATIONS AND WARRANTIES WHICH CONTAIN MATERIALITY STANDARDS, WHICH
REPRESENTATIONS AND WARRANTIES SHALL BE TRUE AND CORRECT IN ALL RESPECTS) AT AND
AS OF THE CLOSING DATE (EXCEPT FOR CHANGES THEREIN PERMITTED BY THIS
AGREEMENT).  NUTRANOMICS SHALL HAVE PERFORMED OR COMPLIED WITH, IN ALL MATERIAL
RESPECTS, ALL COVENANTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE
PERFORMED OR COMPLIED WITH BY NUTRANOMICS PRIOR TO OR AT THE CLOSING.  GENESAR
SHALL BE FURNISHED WITH A CERTIFICATE, SIGNED BY A DULY AUTHORIZED EXECUTIVE
OFFICER OF NUTRANOMICS AND DATED THE CLOSING DATE, TO THE FOREGOING EFFECT.


 


2.                  NO GOVERNMENTAL PROHIBITION.  NO ORDER, STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, INJUNCTION, STAY, DECREE, JUDGMENT OR RESTRAINING
ORDER SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY COURT OR
GOVERNMENTAL OR REGULATORY AUTHORITY OR INSTRUMENTALITY WHICH PROHIBITS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.                  CONSENTS.  ALL CONSENTS, APPROVALS, WAIVERS OR AMENDMENTS
PURSUANT TO ALL CONTRACTS, LICENSES, PERMITS, TRADEMARKS AND OTHER INTANGIBLES
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN, OR FOR THE CONTINUED
OPERATION OF NUTRANOMICS AFTER THE CLOSING DATE ON THE BASIS AS PRESENTLY
OPERATED SHALL HAVE BEEN OBTAINED.

 


V.                 
CONDITIONS PRECEDENT TO OBLIGATIONS OF NUTRANOMICS

 

The obligations of NUTRANOMICS under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:


 

6

 

--------------------------------------------------------------------------------

 

 


1.                  ACCURACY OF REPRESENTATIONS AND PERFORMANCE OF COVENANTS. 
THE REPRESENTATIONS AND WARRANTIES MADE BY GENESAR IN THIS AGREEMENT SHALL BE
TRUE IN ALL MATERIAL RESPECTS (OTHER THAN REPRESENTATIONS AND WARRANTIES WHICH
CONTAIN MATERIALITY STANDARDS, WHICH REPRESENTATIONS AND WARRANTIES SHALL BE
TRUE AND CORRECT IN ALL RESPECTS) AT AND AS OF THE CLOSING DATE.  ADDITIONALLY,
GENESAR SHALL HAVE PERFORMED AND COMPLIED, IN ALL MATERIAL RESPECTS, WITH ALL
COVENANTS AND CONDITIONS REQUIRED BY THIS AGREEMENT TO BE PERFORMED OR COMPLIED
WITH BY GENESAR.


 


2.                  NO GOVERNMENTAL PROHIBITION.  NO ORDER, STATUTE, RULE,
REGULATION, EXECUTIVE ORDER, INJUNCTION, STAY, DECREE, JUDGMENT OR RESTRAINING
ORDER SHALL HAVE BEEN ENACTED, ENTERED, PROMULGATED OR ENFORCED BY ANY COURT OR
GOVERNMENTAL OR REGULATORY AUTHORITY OR INSTRUMENTALITY WHICH PROHIBITS THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


3.                  CONSENTS.  ALL CONSENTS, APPROVALS, WAIVERS OR AMENDMENTS
PURSUANT TO ALL CONTRACTS, LICENSES, PERMITS, TRADEMARKS AND OTHER INTANGIBLES
IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN, OR FOR THE CONTINUED
OPERATION OF GENESAR AFTER THE CLOSING DATE ON THE BASIS AS PRESENTLY OPERATED
SHALL HAVE BEEN OBTAINED.

 


VI.              
MISCELLANEOUS


 


1.                  NO ASSIGNMENT.  NUTRANOMICS SHALL NOT ASSIGN THIS AGREEMENT
OR ANY OF ITS RIGHTS HEREUNDER TO ANY PARTY WITHOUT THE EXPRESS WRITTEN CONSENT
OF GENESAR.

 


2.                  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY,
ENFORCED, AND CONSTRUED UNDER AND IN ACCORDANCE WITH THE LAWS OF UTAH.  VENUE
FOR ALL MATTERS SHALL BE IN SALT LAKE CITY, UTAH, WITHOUT GIVING EFFECT TO
PRINCIPLES OF CONFLICTS OF LAW THEREUNDER.  EACH OF THE PARTIES (A) IRREVOCABLY
CONSENTS AND AGREES THAT ANY LEGAL OR EQUITABLE ACTION OR PROCEEDINGS ARISING
UNDER OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT FIRST TO MEDIATION,
SECOND TO ARBITRATION, AND, AS A LAST RESORT, TO THE COURTS.  BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO IRREVOCABLY SUBMITS TO AND
ACCEPTS, WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURT, AND IRREVOCABLY WAIVES
ANY AND ALL RIGHTS SUCH PARTY MAY NOW OR HEREAFTER HAVE TO OBJECT TO SUCH
JURISDICTION.


 


3.                  NOTICES.  ANY NOTICE OR OTHER COMMUNICATIONS REQUIRED OR
PERMITTED HEREUNDER SHALL  BE IN WRITING AND SHALL BE SUFFICIENTLY GIVEN IF
PERSONALLY DELIVERED TO IT OR SENT ELECTRONICALLY, BY OVERNIGHT COURIER OR
REGISTERED MAIL OR CERTIFIED MAIL, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

 

If to NUTRANOMICS:         Tracy Gibbs

                                                11487 So. 700 E.

Draper, UT  84020

                                                                                   
 

                                                 

If to GENESAR:                    Charles Castleberry

8353 Red River Rd.

Sandy, UT  84093

 

7

 

--------------------------------------------------------------------------------

 

 

For such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given (i) upon receipt, if personally delivered, (ii) on
the day after dispatch, if sent by overnight courier, (iii) upon dispatch, if
transmitted electronically and receipt is confirmed by email or telephone, and
(iv) three (3) days after mailing, if sent by registered or certified mail.

 


4.                  ATTORNEY'S FEES.  IN THE EVENT THAT EITHER PARTY INSTITUTES
ANY ACTION OR SUIT TO ENFORCE THIS AGREEMENT OR TO SECURE RELIEF FROM ANY
DEFAULT HEREUNDER OR BREACH HEREOF, THE PREVAILING PARTY SHALL BE REIMBURSED BY
THE LOSING PARTY FOR ALL COSTS, INCLUDING REASONABLE ATTORNEY'S FEES, INCURRED
IN CONNECTION THEREWITH AND IN ENFORCING OR COLLECTING ANY JUDGMENT RENDERED
THEREIN.


 


5.                  CONFIDENTIALITY.  EACH PARTY HERETO AGREES WITH THE OTHER
THAT, IT AND ITS REPRESENTATIVES WILL HOLD IN STRICT CONFIDENCE ALL DATA AND
INFORMATION OBTAINED WITH RESPECT TO ANOTHER PARTY OR ANY SUBSIDIARY THEREOF
FROM ANY REPRESENTATIVE, OFFICER, DIRECTOR OR EMPLOYEE, OR FROM ANY BOOKS OR
RECORDS OR FROM PERSONAL INSPECTION, OF SUCH OTHER PARTY (WITH THE EXCEPTION OF
THE EXISTENCE OF THIS AGREEMENT AND THE RELATIONSHIP OF THE PARTIES, WHICH BOTH
PARTIES ACKNOWLEDGE MAY BE DISCLOSED BY THE OTHER PARTY TO THIRD PARTIES), AND
SHALL NOT USE SUCH DATA OR INFORMATION OR DISCLOSE THE SAME TO OTHERS, EXCEPT
(I) TO THE EXTENT SUCH DATA OR INFORMATION IS PUBLISHED, IS A MATTER OF PUBLIC
KNOWLEDGE, OR IS REQUIRED BY LAW TO BE PUBLISHED THROUGH NO FAULT OF THE
RECEIVING PARTY; OR (II) TO THE EXTENT THAT SUCH DATA OR INFORMATION MUST BE
USED OR DISCLOSED IN ORDER TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT.  IN THE EVENT OF THE TERMINATION OF THIS AGREEMENT, EACH PARTY SHALL
RETURN TO THE OTHER PARTY ALL DOCUMENTS AND OTHER MATERIALS OBTAINED BY IT OR ON
ITS BEHALF AND SHALL DESTROY ALL COPIES, DIGESTS, WORK PAPERS, ABSTRACTS OR
OTHER MATERIALS RELATING THERETO, AND EACH PARTY WILL CONTINUE TO COMPLY WITH
THE CONFIDENTIALITY PROVISIONS SET FORTH HEREIN.


 


6.                  THIRD PARTY BENEFICIARIES.  THIS CONTRACT IS STRICTLY
BETWEEN GENESAR AND NUTRANOMICS, AND, EXCEPT AS SPECIFICALLY PROVIDED, NO
DIRECTOR, OFFICER, STOCKHOLDER, EMPLOYEE, AGENT, INDEPENDENT CONTRACTOR OR ANY
OTHER PERSON OR ENTITY SHALL BE DEEMED TO BE A THIRD PARTY BENEFICIARY OF THIS
AGREEMENT.


 


7.                  EXPENSES.  SUBJECT TO THIS AGREEMENT, EACH OF GENESAR AND
NUTRANOMICS WILL BEAR THEIR OWN RESPECTIVE EXPENSES, INCLUDING LEGAL, ACCOUNTING
AND PROFESSIONAL FEES, INCURRED IN CONNECTION WITH THIS TRANSACTION CONTEMPLATED
HEREBY.


 


8.                  ENTIRE AGREEMENT.  THIS AGREEMENT REPRESENTS THE ENTIRE
AGREEMENT BETWEEN THE PARTIES RELATING TO THE SUBJECT MATTER THEREOF AND
SUPERSEDES ALL PRIOR AGREEMENTS, UNDERSTANDINGS AND NEGOTIATIONS, WRITTEN OR
ORAL, WITH RESPECT TO SUCH SUBJECT MATTER.


 


9.                  SURVIVAL; TERMINATION.  THE REPRESENTATIONS, WARRANTIES, AND
COVENANTS OF THE RESPECTIVE PARTIES SHALL SURVIVE THE CLOSING DATE AND THE
CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED FOR A PERIOD OF ONE YEAR.


 


10.              COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN MULTIPLE
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TAKEN
TOGETHER SHALL BE BUT A SINGLE INSTRUMENT.


 


 

8

 

--------------------------------------------------------------------------------

 

 


11.              AMENDMENT OR WAIVER.  EVERY RIGHT AND REMEDY PROVIDED HEREIN
SHALL BE CUMULATIVE WITH EVERY OTHER RIGHT AND REMEDY, WHETHER CONFERRED HEREIN,
AT LAW, OR IN EQUITY, AND MAY BE ENFORCED CONCURRENTLY HEREWITH, AND NO WAIVER
BY ANY PARTY OF THE PERFORMANCE OF ANY OBLIGATION BY THE OTHER SHALL BE
CONSTRUED AS A WAIVER OF THE SAME OR ANY OTHER DEFAULT THEN, THERETOFORE, OR
THEREAFTER OCCURRING OR EXISTING.  AT ANY TIME PRIOR TO THE CLOSING DATE, THIS
AGREEMENT MAY BY AMENDED BY A WRITING SIGNED BY ALL PARTIES HERETO, WITH RESPECT
TO ANY OF THE TERMS CONTAINED HEREIN, AND ANY TERM OR CONDITION OF THIS
AGREEMENT MAY BE WAIVED OR THE TIME FOR PERFORMANCE MAY BE EXTENDED BY A WRITING
SIGNED BY THE PARTY OR PARTIES FOR WHOSE BENEFIT THE PROVISION IS INTENDED.


 

            12.       Best Efforts.  Subject to the terms and conditions herein
provided, each party shall use its best efforts to perform or fulfill all
conditions and obligations to be performed or fulfilled by it under this
Agreement so that the transactions contemplated hereby shall be consummated as
soon as practicable.  Each party also agrees that it shall use its best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable laws and regulations to
consummate and make effective this Agreement and the transactions contemplated
herein.

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 

 

Health Education Corporation d/b/a Nutranomics, a Utah Corporation

 

 

 

By: /s/ Tracy Gibbs
Name: Tracy Gibbs

        Title:   President

 

 

Gennesar Nutraceuticals, LLC d/b/a Genesar Nutraceuticles, a Utah Limited
Liability Company

 

 

 

 

By: /s/  Charles Castleberry
Name: Charles Castleberry

        Title:   Managing Member

 

 

 

9

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

GENESAR hereby licenses all rights to the GenEpic product, including all
intellectual property relating to it and any associated trade secrets, to
NUTRANOMICS for its use.  The trade secrets will not be disclosed in this
written Agreement.

Compensation to GENESAR, or its assignees, for this License Agreement is as
follows:

1.                  Upon execution of this Agreement, 100,000 restricted shares
of common stock of Nutranomics, Inc., the parent company of NUTRANOMICS, traded
under the ticker symbol “NNRX”, shall be issued to GENESAR.

2.                  A royalty fee of $4/box of 30 sachets of GenEpic sold by
NUTRANOMICS, beginning after 4,000 boxes are sold and continuing for the life of
this Agreement (the “Royalty”).  The Royalty shall be payable quarterly to
GENESAR or its assignees by the 20th of each month following the end of each of
NUTRANOMICS’ fiscal quarters.

3.                  A payment of $200,000, payable to GENESAR by NUTRANOMICS and
due by December 1, 2013, which shall be considered an advance against any
Royalty payments due on the first 4,000 boxes of GenEpic sold by NUTRANOMICS.

 

Proof of Sales and Audit Rights:  NUTRANOMICS shall provide GENESAR with
quarterly GenEpic sales and inventory reports throughout the term of this
Agreement.  GENESAR may in its discretion audit GenEpic sales and inventory
reports and perform physical inventory counts.  In the event that no material
discrepancy is found in the sales and inventory reports, GENESAR shall pay all
costs of such inventory audits.  In the event that such audit reveals that there
are material errors in the reporting, NUTRANOMICS shall pay all costs of such
audit as well as any shortfall due to GENESAR as a result of such reporting
failures.